DETAILED ACTION
This office action response the amendment application on 08/24/2022.
Claims 1-18 are presented for examination.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
This is in response to the amendments filed on 24 August, 2022.  Claims 1, 2, 9, and 11 have been amended.  Claim 18 have been newly added.  Claims 1-18 are pending and have been considered below.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 9 have been carefully considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendments.
Claim Objections
Claims 14 and 15 are objected to because of the following informalities:  Claim 14 is objected to because the claim supposes depend on the method claim 13, however the claim 14 claiming the network claim 13, no the network claim 13 recited on the claims. On the other hand, claim 15 is objected to because the claim supposes depend on the method claim 9, however the claim 15 claiming the network claim 9, no the network claim 9 recited on the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-10, 12-13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lairsey et al. (U.S. Patent Application Publication No. 2019/0044841), hereinafter “D1”, in view of Sanduleanu et al. (U.S. Patent Application Publication No. 2015/0281064), hereinafter “D2”. 
As per Claim 1, D1 discloses a server-to-server wireless datacenter network ([see, e.g., each server rack of data center 200 includes a wireless communication, [0021]]), comprising: 
a plurality of adjacent rows of server racks in a rectangular pattern with aisles running between the plurality of adjacent rows ([see, e.g., wherein the server rack with a wireless links, the server racks are depicted as having a more rectangular outline, and are placed directly adjacent to each other, [0021, 0035], and Fig. 7]), 
each one of the adjacent rows comprising a plurality of adjacent server racks ([see, [0029], identify adjacent server racks and diagonally adjacent server racks) having each server disposed in a vertical plane, each server rack comprising a vertical stack of a plurality of servers ([see, [0029, 0033], identify adjacent server racks and each rows ran horizontally, and aisles ran vertically disclosed]), 
wherein each server is horizontally aligned with a corresponding server in an adjacent row, in a three-dimensional space ([see, [0023, 0033], wherein the each adjacent server racks and each rows ran horizontally, and aisles ran vertically, which has server racks can be 24 inches wide, 40 inches deep, and can vary in height from 48-84 inches or more, and can accommodate the mounting of equipment that has a front panel that is 19 inches wide, which will be the three-dimensional space disclosed ]); and 
wireless links established along horizontal lines and vertical planes of the plurality of servers ([see, [0025, 0033], data center includes server racks 1-16 that are each associated with a respective management block 201-216, each with a wireless communication interface, and each rows ran horizontally, and aisles ran vertically]); 
the wireless links comprising a beam-steering directional transmitter and beam-steering directional receiver attached on a top of each server of the plurality of servers configured to provide direct server-to-server wireless gigabit speed communication in the horizontal direction ([see, e.g., the antennas for the wireless communication interfaces, the first server rack may establish a first wireless link with the second server rack via the first and second wireless interfaces that between the server racks are placed directly adjacent to each other, [0003, 0035-0036], and Fig. 7]) and 
provide direct server-to-server wireless gigabit speed communication between servers disposed in the vertical plane ([see, e.g., wherein the antennas for the wireless communication interfaces, the first server rack may establish a first wireless link with the second server rack via the first and second wireless interfaces that directly adjacent to each other, [0003, 0035-0036], and Fig. 7]); and 
wherein direct server-to-server wireless gigabit speed communication between any pair of servers can be established in the three-dimensional space ([see,  [0021-0023, 0033], each server racks of data center 200 includes a wireless communication, which has server racks can be 24 inches wide, 40 inches deep, and can vary in height from 48-84 inches or more, and can accommodate the mounting of equipment that has a front panel that is 19 inches wide, which will be the three-dimensional space disclosed ]). 
D1 doesn’t appear to explicitly disclose: the wireless links comprising a beam-steering for each server of the plurality of servers; and a beam-steering directional transmitter and beam-steering directional receiver attached on a side of each server of the plurality of servers.
However, D2 discloses the wireless links comprising a beam-steering for each server of the plurality of servers ([see, [0017], provide wireless cross-connect switches that employ beamforming and beamsteering to create a flexible and scalable interconnect system for server clusters and data centers]); and 
a beam-steering directional transmitter and beam-steering directional receiver attached on a side of each server of the plurality of servers ([see, [0022], a beamforming antenna array that may provide directional three-dimensional beamsteering directly to a specific transceiver 104]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide techniques to steer beams results improve system-level reliability and frequency spectrum in more efficient (D2, ¶ [0019]).
As per Claim 9, is the method claim corresponding to the apparatus claim 1 that has been rejected above.  Applicant attention is directed to the rejection of claim 1.  Claim 9 is anticipated by method being performed by the apparatus above and therefore is rejected under the same rational as claim 1.
As per Claim 3, D1 and D2 disclose the network of claim 1, and D1 further discloses further comprising horizontal-first routing hosted in the plurality of servers ([see, e.g., wherein the data center mapping, the rows ran horizontally, and aisles ran vertically, the server racks are placed directly adjacent to each other, [0033-0035], and Fig. 7]). 
As per Claim 4, D1 and D2 disclose the network of claim 1, and D1 further discloses further comprising wired communication between each server within a rack ([see, e.g., wherein the server rack with a wireless links, the server racks are depicted as having a more rectangular outline, and are placed directly adjacent to each other, [0003, 0035], and Fig. 7]).
As per Claim 5, D1 and D2 disclose the network of claim 1, and D1 further discloses wherein the wireless link comprises an antenna-array ([see, e.g., wherein D1 and D2 disclose the network of claim 1, and D1 further discloses wherein the data center 200, the antennas for the wireless communication interfaces associated server racks disclosed, [0035], and Fig. 2]).
As per Claim 7, D1 and D2 disclose the network of claim 1, and D1 further discloses wherein the wireless link comprises an optical transmitter and receiver ([see, e.g., wherein the wireless communication interface, establishing a Wireless Local Area Network (WLAN), such as a WiFi or 802.11 interface or the like, or another wireless interface, [0021], and Fig. 2]).
As per Claim 8, D1 and D2 disclose the network of claim 1, and D1 further discloses wherein the directional receiver is capable of orienting towards the directional transmitter by exchange of control messages ([see, e.g., the server racks of data center 200, the server racks are all placed at equal distances from each other and are all oriented in a common direction and received signal strength indications (RSSIs) from each other as a communication link established between any other two adjacent management blocks, [0027], and Fig. 2]).
As per Claim 10, D1 and D2 disclose the method of claim 9, and D1 further discloses wherein data between communicating servers is first sent to a horizontally aligned server using the directional transmitter ([see, e.g., wherein the data center mapping, the rows ran horizontally placed directly adjacent to each other, [0033-0035], and Fig. 7]) and directional receiver on the top of the server ([see, e.g., the server racks are all placed at equal distances from each other and are all oriented in a common direction, and are placed directly adjacent to each other, [0003, 0027, 0035], and Fig. 7]), and then sent vertically to a final destination server using the directional transmitter and directional receiver on the side of the server according to horizontal-first routing ([see, e.g., wherein the data center mapping, the rows ran horizontally, and aisles ran vertically, the server racks are placed directly adjacent to each other, [0033-0035], and Fig. 7]).
As per Claim 12, D1 and D2 disclose the method of claim 9, and D1 further discloses further comprising wiring communication between each server within a server rack ([see, e.g., the antennas for the wireless communication interfaces between the server racks are placed directly adjacent to each other, [0035-0036], and Fig. 7]).
As per Claim 13, D1 and D2 disclose the method of claim 9, and D1 further discloses wherein the wireless link comprises an antenna-array ([see, e.g., wherein D1 and D2 disclose the network of claim 1, and D1 further discloses wherein the data center 200, the antennas for the wireless communication interfaces associated server racks disclosed, [0035], and Fig. 2]).
As per Claim 15, D1 and D2 disclose the method of claim 9, and D1 further discloses wherein the wireless link comprises an optical transmitter and receiver ([see, e.g., wherein the wireless communication interface, establishing a Wireless Local Area Network (WLAN), such as a WiFi or 802.11 interface or the like, or another wireless interface, [0021], and Fig. 2]).
As per Claim 16, D1 and D2 disclose the network of claim 1, and D1 further discloses wherein the wireless link can transmit and receive communication between a pair of servers in non-adjacent rows ([see, e.g., wherein the data center mapping, the rows ran horizontally, and aisles ran vertically, the server racks are placed directly adjacent to each other, [0033-0035], and Fig. 7]).
As per Claim 17, D1 and D2 disclose the method of claim 9, and D1 further discloses wherein the wireless link can transmit and receive communication between a pair of servers in non-adjacent rows ([see, e.g., wherein the data center mapping, the rows ran horizontally, and aisles ran vertically, the server racks are placed directly adjacent to each other, [0033-0035], and Fig. 7]).
As per Claim 18, D1 and D2 disclose the network of claim 1, and D1 further discloses further comprising initially assigning each server of the plurality of servers a geometric coordinate position represented by a unique ID = (X,Y,Z), where X represents the number of the rack, Y represents the number of the aisle and Z represents a height of the server on the rack prior to establishing the direct server-to-server wireless links ([see, e.g., D1, [0023, 0029-0030], a same row, X; a same aisle, Y, and server racks can be 24 inches wide, 40 inches deep, and can vary in height from 48-84 inches or more, and can accommodate the mounting of equipment that has a front panel that is 19 inches wide]).	

Claims 2, 6, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over D1, in view of D2, and further in view of Baccour, E., Foufou, S., Hamila R. and Hamdi, M., (2015).  A survey of wireless data center networks,” Information Sciences and Systems (CISS), 49th Annual Conference on, Baltimore, MD, pp. 1-6, (“D3”, hereinafter). 
As per Claim 2, D1 and D2 disclose the network of claim 1, and D1 doesn’t appear explicitly disclose: further comprising obstruction-avoidance routing hosted in the plurality of servers. 
However, D3 discloses further comprising obstruction-avoidance routing hosted in the plurality of servers ([see, e.g., wireless links connecting servers can be considered as shortcuts to avoid using switches and reduce congestion in hot nodes, page 1, col. 2, parag. 2]).
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1as taught by D3. The motivation for doing so would have been to provide an oversubscription of 1:1 to all servers’ results improve scalability, fault-tolerance and bandwidth oversubscription (Baccour et al. (2015), [D3, page 1, col. 1, lines 12-14]).
As per Claims 6, 14, D1 doesn’t appear explicitly disclose: wherein the antenna-array comprises a millimeter-wave band.
However, D3 discloses wherein the antenna-array comprises a millimeter-wave band ([see, e.g., wireless links using IEEE802.15.3c standard known as 60 GHz millimeter wave technology (mmWave), page 2, col. 2, parag. 5]).
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1as taught by D3. The motivation for doing so would have been to provide an oversubscription of 1:1 to all servers’ results improve scalability, fault-tolerance and bandwidth oversubscription (Baccour et al. (2015), [D3, page 1, col. 1, lines 12-14]).
As per Claim 11, D1 and D2 disclose the method of claim 9, and D1 doesn’t appear explicitly disclose: further comprising avoiding obstructions in the path of data by: 
first traveling within a row of the source away from the obstruction and then routing to a horizontally aligned server in the row of the destination server; and 
finally routing from the horizontally aligned server the data to the final destination server along the vertical plane of the destination row.
However, D3 discloses further comprising avoiding obstructions in the path of data by: 
first traveling within a row of the source away from the obstruction and then routing to a horizontally aligned server in the row of the destination server ([see, e.g., build cylindrical racks. Every rack is divided into 5 levels called stories as illustrated in Figure 3, page 3, col. 1, parag. 3, and col. 2, parag. 3, Fig. 3]); and 
finally routing from the horizontally aligned server the data to the final destination server along the vertical plane of the destination row ([see, e.g., 3D beam-forming that horizontally aligned with non-neighboring racks as illustrated in Figure 4, page 5, col. 1, parag. 1, Fig. 4]).
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1as taught by D3. The motivation for doing so would have been to provide an oversubscription of 1:1 to all servers’ results improve scalability, fault-tolerance and bandwidth oversubscription (Baccour et al. (2015), [D3, page 1, col. 1, lines 12-14]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU D BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU D BELETE/Examiner, Art Unit 2468      


				/SYED ALI/                                           Primary Examiner, Art Unit 2468